IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MING WEI,                              : No. 606 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
PENNSYLVANIA DEPARTMENT OF             :
HEALTH, PENNSYLVANIA STATE CIVIL       :
SERVICE COMMISSION, VERONICA           :
URDANETA, STEPHEN OSTROFF,             :
TIFFANY BURNHAUSER,                    :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.